DAVID T. PROSSER, J.
¶ 115. (concurring). The certification from the court of appeals asked this court to resolve a specific question of standing:
Does a non-client party (Bishop's Grove) have standing to move for the disqualification of the opposing party's attorney based on that attorney's prior representation of a non-party (the Foster Group and Wayne Foster)?
¶ 116. The lead opinion concludes that Bishop's Grove has standing in this case, and in this I concur.
¶ 117. In reaching this result, however, the lead opinion engages in a lengthy review of Wisconsin cases and produces, in effect, a restatement of the law. It is this restatement of Wisconsin law on standing that triggers two concurrences and some angst.
*459¶ 118. To the extent that the lead opinion attempts to bring order out of chaos in our law on standing, it serves a constructive purpose. We all benefit when the court provides a clear restatement of the law. However, if the restatement changes the law while purporting simply to clarify it, it goes beyond the facts, effects a result that was neither requested nor briefed by the parties, and creates confusion among the bench and bar.
¶ 119. My concern may be summarized as follows. "Any particular standing regime can fall on a spectrum from restrictive, where potentially no one can challenge certain wrongs, to permissive, where almost anyone can sue." Eugene Kontorovich, What Standing is Good For, 93 Va. L. Rev. 1663, 1668 (Nov. 2007). A good faith effort to help the bar identify where Wisconsin law is on this "spectrum" is helpful. Conversely, an effort to move Wisconsin's position on the "spectrum" from one place to another is not helpful unless there is a full appreciation of what is being done — and has majority support.
¶ 120. When the lead opinion relies on new and different terms and employs a different analysis, it permits an inference that the law is being changed. In my view, the majority of the court does not favor changing the law.
¶ 121. The statement in the lead opinion that "[standing in Wisconsin is not to be construed narrowly or restrictively, but rather should be construed liberally," lead op., ¶ 38, has ample rhetorical support in our cases. Nevertheless, Wisconsin case law does not support the proposition that standing is such a low hurdle that "almost anyone can sue."
¶ 122. The lead opinion reads:
Upon careful analysis of the case law, it is clear that the essence of the determination of standing is: (1) whether *460the party whose standing is challenged has a personal interest in the controversy (sometimes referred to ... as a "personal stake" in the controversy); (2) whether the interest of the party whose standing is challenged will be injured, that is, adversely affected; and (3) whether judicial policy calls for protecting the interest of the party whose standing has been challenged.
Lead op., ¶ 5; see also lead op., ¶ 40.
¶ 123. For the most part, the lead opinion substitutes the phrase "personal interest" for "personal stake." See id. So long as these phrases mean the same thing, there should be no complaint. If, however, the phrase "personal interest" means something less than "personal stake," I do not subscribe to it.
¶ 124. "A person has standing to seek judicial review when that person has a personal stake in the outcome and is directly affected by the issues in controversy." Schill v. Wis. Rapids Sch. Dist. 2010 WI 86, ¶ 38, 327 Wis. 2d 572, 786 N.W.2d 177 (emphasis added). A person has a personal stake in the outcome when a person has suffered an actual injury to a legally protected interest, McConkey v. Van Hollen, 2010 WI 57, ¶ 15, 326 Wis. 2d 1, 783 N.W.2d 855 (citing State ex rel. First Nat'l Bank v. M&I Peoples Bank, 95 Wis. 2d 303, 308, 290 N.W.2d 321 (1980)), or is threatened with such an injury, Krier v. Vilione, 2009 WI 45, ¶ 20, 317 Wis. 2d 288, 766 N.W.2d 517 (citing Chenequa Land Conservancy, Inc. v. Vill. of Hartland, 2004 WI App 144, ¶¶ 13-16, 275 Wis. 2d 533, 685 N.W.2d 573).
¶ 125. The second prong listed by the lead opinion is "injury," that is, "the interest [personal stake] of the party... is adversely affected." I take "adversely affected" to mean actual injury.
¶ 126. The third prong of the lead opinion is "judicial policy." What this means is not entirely clear, but it *461may be illuminated by considering the differences between standing under federal law and standing under Wisconsin law.
¶ 127. The United States Supreme Court has described the law of standing under the federal Constitution as "a blend of constitutional requirements and prudential considerations." Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). Under Article III of the Constitution, the judicial power of the federal courts is limited to the resolution of "cases" and "controversies." Id. Accordingly, standing must exist in order to invoke the jurisdiction of the court. Horne v. Flores, _ U.S. _, 129 S. Ct. 2579, 2592 (2009).
¶ 128. The Court has explained that the requirement of "actual injury redressable by the court serves several of the implicit policies embodied in Article III." Valley Forge, 454 U.S. at 472 (citations and quotations omitted). These policies include ensuring that legal questions are decided in a "concrete factual context conducive to a realistic appreciation of the consequences" of the court's decision. Id. This concrete factual context also allows the court to make a decision without worrying that its decision will have unforeseen consequences in cases presenting different facts. Id.
¶ 129. Another policy underlying federal standing doctrine is a respect for the autonomy of the individuals who may be most directly affected by a judicial decision, by refusing to allow courts to be used as "a vehicle for the vindication of the value interests of concerned bystanders." United States v. SCRAP, 412 U.S. 669, 687 (1973). By requiring litigants to have a personal stake in the outcome, federal standing doctrine assures that the arguments presented will sharpen the presentation *462of issues and thus be of greater assistance to the court in making its decision. Flast v. Cohen, 392 U.S. 83, 99 (1968).
¶ 130. As the lead opinion has noted, in Wisconsin the law of standing does not have a jurisdictional component, but is rather a matter of "judicial policy," lead op., ¶ 40 n.18. The discussion of "judicial policy" in our precedent has tended to emphasize the difference between our doctrine and the federal, jurisdictional doctrine, instead of providing clear analysis of what "judicial policy" is. In my view, judicial policy embodies the same prudential considerations discussed by the Supreme Court in Valley Forge.
¶ 131. Judicial policy is not, and has not been, carte blanche for the courts of Wisconsin to weigh in on issues whenever the respective members of the bench find it desirable. Nor, it should be noted, is it an escape hatch that allows courts to avoid issues that would be troubling or politically inconvenient to decide. While the question of standing does require a case by case analysis, "judicial policy" should not allow us to create an ad hoc standard for every new case.
¶ 132. This court has recently attempted to articulate some of the prudential considerations that underlie our standing doctrine, in Krier and McConkey.
¶ 133. In Krier, the court declined to extend standing to plaintiffs whose arguments had no basis in Wisconsin or traditional corporate law. Krier, 317 Wis. 2d 288, ¶ 20. The court specifically pointed out that if it were to find standing in this context, "there would be no stopping point to liability." Id., ¶ 23. We did not find it appropriate to open a "universe of entities or people" who could potentially bring suit by recognizing standing. Id., ¶ 20.
*463¶ 134. In McConkey, on the other hand, the court recognized standing because — among other reasons — if the case were dismissed on standing grounds, another plaintiff would bring an identical suit. McConkey, 326 Wis. 2d 1, ¶¶ 17-18. Even though the court stated it was "troubled by the broad general voter standing articulated by the circuit court," it found that judicial efficiency would best be served by allowing the case to proceed. Id., ¶ 17. The court also considered many of the prudential considerations enumerated by the United States Supreme Court, including whether another plaintiff might argue the case more zealously or present more fully the issues involved. Id., ¶ 18.
¶ 135. In sum, it should be clear that the third prong listed by the lead opinion is not a "catch-all" provision that would allow courts to act as they see fit. If it is analyzed as a separate element, it is merely a continuation of the prudential considerations this court has upheld in the past.
¶ 136. With these caveats, I respectfully concur.